                                              USDC sr1NY
                                              DOCUMENT
UNITED STATES DISTRICT COURT                  ELECTRONICALLY Fi LED
SOUTHERN DISTRICT OF NEW YORK                 DOC#
                                              DATE FILED:_] -
                                                                a-~n--
                                                                A~--
MARY BAYLES,

                        Plaintiff,            16cv8339 (JGK)

              - against -                     ORDER

SULEJMAN FIDA et al.

                        Defendants.

JOHN G. KOELTL, District Judge:

     A conference is scheduled for January 14, 2020 at 4:30 PM.

SO ORDERED.

Dated:    New York, New York
          January 7, 2020
                                             John G. Koeltl
                                      United States District Judge
